DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Amendment
The Amendment filed July 29, 2021 has been entered. 
Claims 1-24 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on February 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,355,822 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guang Zhang on August 11, 2021.
The application has been amended as follows: 

As per Claim 1
Claim 1, line 9, “the the coding rate” should read as “the coding rate”.
Claim 1, line 13, “decoding, by a decoder circuit, the codeword” should read as “decoding the codeword”.

Therefore, the examiner’s amendment of claim 1 reads as follows:
Claim 1
A method for wireless communications by a user equipment (UE) comprising a processor in electrical communication with a memory, the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising: 
receiving control information indicating a modulation order, a coding rate, and a resource allocation (RA) for transmission of a codeword;
selecting a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword, wherein the selecting is based on the 
receiving the codeword via resources of the RA; and 
decoding


As per Claim 6
Claim 6, line 11, “the modulation order” should read as “a modulation order”.

Therefore, the examiner’s amendment of claim 6 reads as follows:
Claim 6
A method for wireless communications by a base station (BS) comprising a processor in electrical communication with a memory, the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising: 
selecting a base graph (BG) stored in said memory from which to derive a low density parity check (LDPC) code for use in encoding data bits, wherein the selecting is based on a first coding rate and a resource allocation (RA) for transmitting a codeword; 
encoding, by an encoder circuit, the data bits to generate the codeword using the LDPC code derived from the selected BG; and 
transmitting the codeword using a modulation order via resources of the RA using one or more antenna elements.

As per Claim 18
Claim 18, line 9, “the modulation order” should read as “a modulation order”.

Therefore, the examiner’s amendment of claim 18 reads as follows:
Claim 18
An apparatus for wireless communications, comprising: 
a processor configured to: 
select a base graph (BG) from which to derive a low density parity check (LDPC) code for use in encoding data bits in a codeword, wherein the selection is based on a first coding rate and a resource allocation (RA) for transmitting a codeword; 
encode the data bits to generate the codeword using the LDPC code derived from the selected BG; and 
cause the apparatus to transmit the codeword using a modulation order via resources of the RA; and 
a memory coupled with the processor.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Zhang et al. (U.S. Patent Application Publication No. 2020/0162109 A1) discloses: A method for wireless communications by a user equipment (UE) comprising a processor (processor 500) in electrical communication with a memory (storage 520), the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising:
receiving control information indicating [ ] a coding rate, and [an information length] for transmission of a codeword (Paragraph [0137]: “The processor 500 is configured to read a program in a storage 520 and perform the following steps: acquiring a data information length and a channel coding rate of to-be-encoded data”.);
selecting a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword (Paragraph [0137]: “As shown in FIG. 5, some embodiments of the present disclosure also provide a data encoding device (a mobile terminal or a base station). The data encoding device includes a processor 500, a storage 520 and a transceiver 510. The processor 500 is configured to read a program in a storage 520 and perform the following steps: acquiring a data information length and a channel coding rate of to-be-encoded data; determining a target base graph selection strategy according to the data information length and an information length range of a base graph; and determining a target base graph for the to-be-encoded data according to the target base graph selection strategy and the channel coding rate.”). 
Kim et al. (U.S. Patent Application Publication No. 2020/0162109 A1) discloses: [ ] a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword, wherein the [BG] is based on the coding rate. (Paragraph [0111]: “In order to perform the above-described operations, the base station explicitly or implicitly notifies the minimum coding rate or maximum coding rate or reference coding rate to the UE via UE-specific signal. As an example of the implicit notification, when there are 2 base graphs of LDPC, and when the minimum coding rates of each base graph are different from one another, the base station may implicitly notify the minimum coding rate by indicating the base graph that is used by the base station for channel encoding. Additionally, the base station performs TB size selection, code block segmentation, LBRM, and so on, based on the soft buffer size of each carrier or partial band of the UE.”).
However, the Examiner finds Zhang and Kim do not teach or suggest the claimed “method for wireless communications by a user equipment (UE) comprising a processor in electrical communication with a memory, the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising: receiving control information indicating a modulation order, a coding rate, and a resource allocation (RA) for transmission of a codeword; selecting a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword, wherein the selecting is based on the coding rate and the RA; receiving the codeword via resources of the RA; and decoding, by a decoder circuit, the codeword using the LDPC code derived from the selected BG.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 6, the Examiner finds Zhang and Kim do not teach or suggest the claimed “method for wireless communications by a base station (BS) comprising a processor in electrical communication with a memory, the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising: selecting a base graph (BG) stored in said memory from which to derive a low density parity check (LDPC) code for use in encoding data bits, wherein the selecting is based on a first coding rate and a resource allocation (RA) for transmitting a codeword; encoding, by an encoder circuit, the data bits to generate the codeword using the LDPC code derived from the selected BG; and transmitting the codeword using the modulation order via resources of the RA using one or more antenna elements.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 6 as allowable over the prior art.  

Regarding independent claim 13, the Examiner finds Zhang and Kim do not teach or suggest the claimed “apparatus for wireless communications, comprising: a processor configured to: cause the apparatus to receive control information indicating a modulation order, a coding rate, and a resource allocation (RA) for transmission of a codeword; select a base graph (BG), from which to derive a low density parity check (LDPC) code for use in decoding the codeword, based on the coding rate and the RA; cause the apparatus to receive the codeword via resources of the RA; and decode the codeword using the LDPC code derived from the selected BG; and a memory coupled with the processor.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

Regarding independent claim 18, the Examiner finds Zhang and Kim do not teach or suggest the claimed “apparatus for wireless communications, comprising: a processor configured to: select a base graph (BG) from which to derive a low density parity check (LDPC) code for use in encoding data bits in a codeword, wherein the selection is based on a first coding rate and a resource allocation (RA) for transmitting a codeword; encode the data bits to generate the codeword using the LDPC code derived from the selected BG; and cause the apparatus to transmit the codeword using the modulation order via resources of the RA; and a memory coupled with the processor.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 18 as allowable over the prior art.  

	Claims 2-5, 7-12, 14-17 and 19-24 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112